DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 4-12, and 19-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0091315 (“Allerellie”).
Regarding claim 2, Allerellie teaches a splice enclosure (30) comprising: a body (32) extending along a longitudinal axis between opposite first and second ends of the body, the body having a length, a width, and a height that are transverse to each other, the length extending along the longitudinal axis and being larger than the height and larger than the width (Fig. 1), the body defining a passage extending along the length (Fig. 9); a first port disposed at the first end of the body and leading to the passage, the first port defining a first opening (86) extending across a majority of the first end; a second port disposed at the second end of the body and leading to the passage, the second port defining a second opening (186); and a splice retention region (300) disposed within the body along the longitudinal axis between the first port and the second port, the body having a first internal cross-dimension at the splice retention region, the first internal cross-dimension being sized to be substantially filled by a plurality of mass fusion splices (par. [0031]).
Regarding claim 4, Allerellie teaches that the body includes a first part (32) and a second part (42).
Regarding claim 5, Allerellie teaches that the second part latches to the first part (Fig. 6; par. [0016]).
Regarding claim 6, Allerellie teaches a cover (42) that closes lateral access to the passage.
Regarding claim 7, Allerellie teaches that the second opening is one of a plurality of second openings at the second end of the body (Fig. 1).
Regarding claim 8, Allerellie teaches that each of the second openings is sized to receive multiple groups of optical fibers (par. [0025]).
Regarding claim 9, Allerellie teaches that the second openings are aligned along the width of the body (Fig. 1).
Regarding claim 10, Allerellie teaches that the passage defines a cable routing path extending straight from the first port, through the splice retention region, to the second port (Fig. 9).
Regarding claim 11, Allerellie teaches that the splice retention region is devoid of structure to individually support mass fusion splices (in one embodiment; par. [0031]).
Regarding claim 12, Allerellie teaches a plurality of first optical fibers extending into the passage at the first port; a plurality of second optical fibers extending into the passage at the second port; and a plurality of mass fusion splices coupling the first optical fibers to the second optical fibers, the mass fusion splices being disposed at the splice retention region (Figs. 1, 9; pars. [0025], [0031]).
Regarding claim 19, Allerellie teaches that the mass fusion splices are disposed in a stack (par. [0031]).
Regarding claim 20, Allerellie teaches that the stack is one of a plurality of stacks of the mass fusion splices (par. [0031]).
Regarding claim 21, Allerellie teaches that the stacks are disposed at a common axial location within the splice retention region (Figs. 1, 9; par. [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allerellie in view of US 5,745,633 (“Giebel”).
Allerellie teaches the limitations of the base claim 12. Allerellie does not teach epoxy disposed within the body. Giebel teaches epoxy disposed within a splice enclosure body, wherein the epoxy surrounds first optical fibers to retain the first optical fibers within the body, wherein the body is configured to inhibit flow of the epoxy towards a splice retention region, and wherein the body includes a barrier wall that extend laterally towards a longitudinal axis to define a pocket for the epoxy (abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the splice enclosure of Allerellie so as to include the epoxy of Giebel. The motivation would have been to aid in retention of the optical fibers without affecting the splice retention region.
Allowable Subject Matter
Claims 3, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the body includes a necked in section disposed between the splice retention region and the first port, the body having a second internal cross-dimension at the necked in section, the second internal cross- dimension being smaller than the first internal cross-dimension.
Regarding claims 13 and 14, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first or second optical fibers are routed to the mass fusion splices along linear paths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883